Andrews, Judge.
R. O. B. was adjudicated delinquent, found in need of treatment and rehabilitation, and placed on probation. On appeal he contends the juvenile court erred in denying his motion to dismiss the delinquency petition because an adjudicatory hearing was not held or set to be held within 60 days from the date of the filing of the petition.
Under OCGA § 15-11-26 (a), if the child is not in detention, “the court shall fix a time for hearing [on the petition] which shall be not later than 60 days from the date of the filing of the petition.” It is undisputed that the petition alleging delinquency was filed on December 13,1993; that R. O. B. was not held in detention; that R. O. B. was arraigned on December 17, 1993; that on February 22, 1994, an adjudicatory hearing was set for March 4, 1994, and that the adjudicatory hearing on the petition was held on March 4, 1994.
Prior to the adjudicatory hearing, R. O. B. moved for dismissal of the petition on the basis that the juvenile court failed to comply with the 60-day time requirement of OCGA § 15-11-26 (a). The juvenile court denied the motion ruling that R. O. B.’s arraignment on December 17 satisfied the requirement of OCGA § 15-11-26 (a) that a hearing be held within 60 days of the filing of the petition.
OCGA § 15-11-26 (a) requires that the juvenile court fix a time *182for an adjudicatory hearing on a petition alleging delinquency not later than 60 days from the date the petition was filed. Sanchez v. Walker County Dept. of Family &c. Sucs., 237 Ga. 406, 408 (229 SE2d 66) (1976); see Johnson v. State, 183 Ga. App. 168, 169 (358 SE2d 313) (1987). “While the adjudicatory hearing itself need not be conducted within [60] days of the filing of the petition, the hearing date must be set within that period. [Cit.]” In the Interest of L. A. E., 214 Ga. App. 268, 269 (447 SE2d 627) (1994). An arraignment hearing scheduled within the 60-day time period is not sufficient to satisfy the requirement that an adjudicatory hearing must be set within that period. See id. at 269.
Since an adjudicatory hearing was not held, nor was a hearing date set for an adjudicatory hearing, within 60 days from the date the petition was filed, and the 60-day time limit is jurisdictional and must be strictly observed, the juvenile court erred by denying R. O. B.’s motion to dismiss the petition. See id. at 269-270.

Judgment reversed.


Johnson, J., concurs. Beasley, C. J., concurs specially.